Fourth Court of Appeals
                                San Antonio, Texas
                                      March 21, 2018

                                   No. 04-18-00088-CV

                IN THE INTEREST OF M.K.M., ET. AL., CHILDREN,

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016PA02764
                    The Honorable Linda A. Rodriguez, Judge Presiding


                                      ORDER
      Letitia Moncivais’ notification of late record is hereby GRANTED.




                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of March, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court